Citation Nr: 0829569	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  03-14 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1964 to June 1974 and from September 1974 to January 
1987.  This matter was originally before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision of the Waco Department of Veterans Affairs (VA) 
Regional Office (RO).  In May 2003, the veteran requested a 
Travel Board hearing.  He subsequently withdrew the request.  
In November 2005, the Board (in pertinent part) denied a 
rating in excess of 10 percent for traumatic arthritis of the 
thoracic spine.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By a July 2007 Memorandum Decision, the Court vacated the 
November 2005 Board decision with respect to this issue and 
remanded the matter for readjudication consistent with the 
Order.  


FINDING OF FACT

Throughout the appeal period, the veteran's thoracic spine 
arthritis has been manifested by no more than moderate 
limitation of dorsal spine motion with demonstrable deformity 
of vertebral body; from September 26, 2003 forward flexion of 
the thoracolumbar spine has consistently been greater than 30 
degrees; there is no ankylosis or cord involvement, and there 
are no objective findings of disc disease.


CONCLUSION OF LAW

A 20 percent (but no higher) rating is warranted for the 
veteran's thoracic spine arthritis.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Codes (Codes) 5285, 5291 (2003); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.71a, Codes 5235, 5242 (effective September 26, 
2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal is from the initial rating assigned with the 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  The veteran is 
exercising his right to appeal the rating assigned.  
Regardless, a May 2003 statement of the case (SOC) and 
October 2003 and February 2005 supplemental SOCs (SSOCs) 
properly provided the veteran notice of the criteria for 
rating thoracic spine disability, as well as further notice 
on the downstream issue of an increased initial rating, 
including of what the evidence showed, and why the current 
rating was assigned.  The veteran has had ample opportunity 
to respond/supplement the record.  He is not prejudiced by 
this process; notably, he does not allege that notice in this 
case was less than adequate or that he is prejudiced by any 
notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  The veteran did not identify any treatment for 
his thoracic spine disability.  The RO arranged for VA 
examinations in March 2002, June 2003 and December 2004.  
Evidentiary development is complete.  VA's duties to notify 
and assist are met.  Accordingly, the Board will address the 
merits of the claim.

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

In claims for increased ratings, staged ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  This appeal is from the initial 
rating assigned with the grant of service connection in April 
2002, and staged ratings are for consideration.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

The criteria for evaluating diseases and injuries of the 
spine were amended (and renumbered) during the pendency of 
this appeal, effective September 26, 2003.  From their 
effective date, the veteran is entitled to a rating under the 
revised criteria (if such are found more favorable).

Under the criteria in effect prior to September 26, 2003, 
residuals of vertebral fracture with cord involvement 
resulting in bedridden status or necessitating the use of 
long leg braces warrant a 100 percent disability rating.  
Without cord involvement, if there is abnormal mobility 
requiring neck brace (jury mast), a 60 percent disability 
rating is assigned.  Otherwise, residuals of thoracic 
fracture with no spinal cord involvement are to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  There is a note at the end of the section instructing, 
that for limited motion, ratings should not be assigned for 
more than one segment by reason of involvement of only the 
first or last vertebrae of an adjacent segment.  38 C.F.R. 
§ 4.71 (a), Code 5285 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the dorsal (thoracic) spine warrants 
a (maximum) 10 percent rating for both moderate and severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5291 (2003).  
Favorable ankylosis warrants a 20 percent rating and 
unfavorable ankylosis requires a 30 percent rating.  
38 C.F.R. § 4.71a, Code 5288 (2003).

Under the criteria effective September 26, 2003, arthritis of 
the spine is rated under the General Rating Formula for 
Rating Diseases and Injuries of the Spine (General Rating 
Formula, outlined below).  38 C.F.R. § 4.71a, Code 5242 
(2007).

Under the General Rating Formula, effective September 26, 
2003, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of 
injury or disease, the following ratings will apply.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine.

There are several notes set out after the General Rating 
Formula criteria, which provide the following: Neurological 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  For purposes of VA compensation, normal 
forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right 
lateroflexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateroflexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is to 240 degrees.  In exceptional cases, an examiner 
may state that, because of age, body habitus, neurological 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in the regulation.  Each range of 
motion should be rounded to the nearest 5 degrees.  38 C.F.R. 
§ 4.71a.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as  
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service treatment records reflect that the veteran sustained 
multiple injuries, including to his thoracic spine, in a 
motorcycle accident in service. 

On March 2002 VA examination the veteran reported little or 
no pain in the thoracic spine.  Examination of the thoracic 
spine revealed slight tenderness at the T4 region.  The 
examiner noted that he had very little symptomatology related 
to this area.  Range of motion of the lumbar spine was 70 
degrees of flexion, 5 degrees of extension, and lateral 
bending to 10 degrees on the left and 20 degrees on the 
right.  X-rays revealed T4 compression fracture and lesser 
interior compression multiple other vertebral bodies 
including T5 and T8-T12, and multilevel degenerative joint 
disease.

A June 2003 VA examination report notes that the veteran 
complained of intermittent pain in his mid chest area that 
was moderate in severity.  He indicated that he had had no 
treatment.  Upon examination, the thoracic spine demonstrated 
20 degrees of flexion and extension, and rotary movement in 
either direction to 45 degrees with minimal discomfort.

A September 2003 rating decision awarded service connection 
for lumbosacral strain, separately rated 10 percent 
disabling.  He has not appealed that rating.

On December 2004 VA examination the veteran indicated that he 
had not sought treatment for his thoracic spine, and that his 
job was not materially affected by his back problems.  He 
also indicated that his back condition did not affect 
carrying out daily activities around the house or yard.  The 
examiner noted that the veteran's thoracic spine where the 
compression fractures were identified had minimal symptoms.  
Examination of the thoracolumbar spine revealed 70 degrees of 
forward flexion, 15 degrees of side tilting in each 
direction, and 10 degrees of extension.  There was pain at 
the limits of all reported motion.  There was no evidence of 
motor, sensory, or neurological deficit.  The examiner did 
not believe the veteran had additional limitation following 
repetitive use or during flare-ups.  The veteran did not have 
any incapacitating episodes during the past twelve months.

Considering the rating criteria in effect prior to September 
26, 2003, the evidence supports adding an additional 10 
percent rating on the basis of demonstrable deformity of 
vertebral body to the veteran's current 10 percent rating 
(the maximum rating under Code 5291) for his limitation of 
motion.  See Code 5285 (2003).  Specifically, there is X-ray 
evidence of a compression fracture at T4.  Any additional 
increase under Code 5285 is not warranted, as the entire 
evidentiary record is without evidence of spinal cord 
involvement or abnormal mobility requiring a neck brace.  
An evaluation in excess of 20 percent could also be assigned 
on the basis of ankylosis of the thoracic spine (20 or 30 
percent depending upon whether it is favorable or 
unfavorable); however, the veteran clearly retains useful 
motion of the thoracic spine (and it is not ankylosed); 
therefore, a rating on this basis is not warranted.  See Code 
5288 (2003).  The medical evidence shows no objective 
findings of disc disease.  Therefore, a higher schedular 
rating on the basis of disc disease is not warranted.

The revised criteria for rating spine disabilities (effective 
September 26, 2003) require that the thoracic and lumbar 
segments of the spine be rated as a single entity.  The 
veteran has not appealed the rating for his lumbar spine 
disability.  Regardless, his thoracic and lumbar spine 
disabilities are now rated 30 percent, combined.  The next 
higher, the next higher (40 percent) rating requires 
thoracolumbar spine forward flexion limited to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Such limitations clearly are not shown, or 
approximated, on 2002, 2003 and 2004 VA examinations, as 
noted above.  See 38 C.F.R. § 4.71a, Codes 5235 and 5242 
(2007).

Consideration has been given to whether a "staged" higher 
rating might be warranted.  However, as noted above, at no 
time during the appeal has the veteran's thoracic spine 
arthritis warranted a schedular rating in excess of 
20 percent.  


ORDER

A 20 percent rating is granted for the veteran's thoracic 
spine arthritis for the entire initial rating period, subject 
to the regulations governing payment of monetary benefits.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


